PER CURIAM:
Geraldine and Clarence Fox appeal the district court’s orders dismissing their civil rights suit and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Fox v. Federal Bureau of Prisons, No. CA-04-152-5-H (E.D.N.C. Mar. 31 & May 27, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED